                Case 18-12012-LSS   Doc 479-1   Filed 12/19/18   Page 1 of 43



                                    Exhibit A to Notice




01:23980710.1
                             Case 18-12012-LSS             Doc 479-1        Filed 12/19/18         Page 2 of 43




                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                          Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                               Case No. 18-12012 (LSS)
         limited liability company, et al.,1
                                                                        (Jointly Administered)
                                      Debtors.
                                                                        Ref. Dkt. Nos. 9, 160, 217, 239, 314, ____


         ORDER (I) APPROVING ASSET PURCHASE AGREEMENT AMONG THE DEBTORS
         AND THE BUYER, (II) APPROVING SALE OF SUBSTANTIALLY ALL ASSETS FREE
         AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS
           PURSUANT TO BANKRUPTCY CODE SECTIONS 105, 363(b), (f) AND (m), (III)
         APPROVING ASSUMPTION, ASSIGNMENT AND SALE OF CERTAIN EXECUTORY
           CONTRACTS AND UNEXPIRED LEASES FREE AND CLEAR OF ALL LIENS,
              CLAIMS, ENCUMBRANCES AND OTHER INTERESTS PURSUANT TO
             BANKRUPTCY CODE SECTIONS 363 AND 365, (IV) DETERMINING THE
            AMOUNTS NECESSARY TO CURE SUCH EXECUTORY CONTRACTS AND
                  UNEXPIRED LEASES, AND (V) GRANTING RELATED RELIEF

                    The Court having considered the Motion for Orders (A)(I) Establishing Bid and Sale

         Procedures Relating to the Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the

         Debtors to Enter Into an Asset Purchase Agreement with Stalking Horse Bidder, (III)

         Establishing and Approving Procedures Relating to the Assumption, Assignment and Sale of

         Certain Executory Contracts and Unexpired Leases, Including Notice of Proposed Cure

         Amounts and (IV) Scheduling a Hearing to Consider the Proposed Sale and (B)(I) Approving the

         Sale of Substantially All of the Debtors’ Assets, (II) Authorizing the Assumption, Assignment and

         Sale of Certain Executory Contracts and Unexpired Leases, and (III) Granting Certain Related

         Relief [Docket No. 9] (the “Motion”) and the Motion for Order Authorizing and Approving

         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
             Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
             Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
             The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
01:23960918.323
982581.1
         173391.1
                         Case 18-12012-LSS           Doc 479-1        Filed 12/19/18         Page 3 of 43



         Certain Bid Protections, Amendments to Bid Procedures Order, and Granting Related Relief

         [Docket No. 217], filed by Open Road Films, LLC and its affiliated debtors and debtors in

         possession (the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), seeking,

         among other things, entry of an order (i) authorizing the sale (the “Sale Transaction”) of certain

         of the Debtors’ assets (the “Purchased Assets”), free and clear of all liens, claims, interests, and

         encumbrances, except for the Permitted Liens, pursuant to that certain Asset Purchase

         Agreement, dated as of October 23, 2018 (as amended, supplemented or otherwise modified, the

         “APA”),2 by and among the Debtors and OR Acquisition Co, LLC (the “Buyer”), (ii) authorizing

         the assumption, assignment, and sale of certain executory contracts and unexpired leases as set

         forth in the APA, and (iii) granting related relief; and this Court having entered orders on

         October 9, 2018 [Docket No. 160] (the “Bid Procedures Order”)3 and October 26, 2018 [Docket

         No. 239] (the “Bid Protections Order”) approving, among other things, the Bid Procedures with

         respect to and notice of the Sale Transaction; and an Auction having been set for November 7,

         2018 in accordance with the Bid Procedures Order; and Buyer having submitted the sole

         Qualified Bid; and hearings having been held on November 20 and 27, 2018 and December

         13,13 and 19, 2018 (the “Sale Hearing”) to consider approval of the APA and the Sale

         Transaction; and the Court having reviewed and considered the Motion, any responsive

         pleadings filed in connection with the Motion, the record in the above-captioned Chapter 11

         Cases, and the representations of counsel at the Sale Hearing; and after due deliberation and

         sufficient cause appearing therefor;

                    IT HEREBY IS FOUND AND DETERMINED THAT:4

         2
            A true and correct copy of the form of the APA is attached hereto as Exhibit A.
         3
             Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion, in the Bid
           Procedures Order, or in the APA, as applicable.
         4
             All findings of fact and conclusions of law announced by the Court at the Sale Hearing are hereby incorporated
           herein to the extent not inconsistent herewith.
01:23960918.323
982581.1
             2173391.1                                           2
                       Case 18-12012-LSS        Doc 479-1     Filed 12/19/18     Page 4 of 43



                  A.    Jurisdiction and Venue. This Court has jurisdiction over this matter and over

         the property of the Debtors and their respective bankruptcy estates pursuant to 28 U.S.C. §§

         157(a) and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M),

         (N), and (O). Venue of these Chapter 11 Cases and the Motion is proper pursuant to 28 U.S.C.

         §§ 1408 and 1409. The statutory and other legal predicates for the relief sought in the Motion

         and granted herein are Sections 105, 363, and 365 of the Bankruptcy Code and Bankruptcy Rules

         2002, 6004, 6006, 9008, 9014 and 9019.

                  B.    Notice. As evidenced by the affidavits of service on file with the Court, due,

         proper, timely, adequate, and sufficient notice and a reasonable opportunity to object or be heard

         with respect to the Motion, the Auction, the Sale Hearing, the Sale Transaction, and the

         assumption and assignment of the Assumed Contracts has been provided in accordance with the

         Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Bid Procedures Order, and the Bid

         Protections Order to all known interested parties, including to (a) all persons known by the

         Debtors to have expressed an interest to the Debtors in a transaction with respect to the

         Purchased Assets during the past six (6) months; (b) all entities known by the Debtors to have

         asserted any lien or interest in the Purchased Assets; (c) all non-debtor parties to the Assumed

         Contracts; (d) the U.S. Trustee; (e) the Committee and its counsel; (f) any governmental unit

         known to have a claim in the Chapter 11 Cases; (g) all other known creditors and equity security

         holders of the Debtors; (h) all persons that have requested special notice in the Chapter 11 Cases;

         and (i) all other persons as directed by the Court. In addition, the Debtors caused the Sale Notice

         to be published in the USA Today on October 15, 2018 and in Variety on October 16, 2018.

         Accordingly, except as otherwise set forth herein, no other or further notice of the foregoing or

         this Order is necessary or required.


01:23960918.323
982581.1
           3173391.1                                     3
                       Case 18-12012-LSS         Doc 479-1      Filed 12/19/18     Page 5 of 43



                  C.    Compliance with Bid Procedures Order and Bid Protections Order. As

         demonstrated by evidence proffered or adduced and the representations of counsel at the Sale

         Hearing, the Debtors have conducted an adequate marketing process and a fair and open sale

         process in compliance with the Bid Procedures Order and Bid Protections Order. The Bid

         Procedures were substantively and procedurally fair to all parties, were the result of arm’s length

         negotiations, and afforded a full, fair, and reasonable opportunity for any interested party to

         make a higher or otherwise better offer to purchase the Purchased Assets. The Bid Procedures,

         the Bid Procedures Order, and the Bid Protections Order have been complied with in all material

         respects by the Debtors and the Buyer.

                  D.    Corporate Authority. The Debtors and the Buyer (i) have full corporate power

         and authority to execute and deliver the APA and all other documents contemplated thereby, (ii)

         have all necessary power and authority to consummate the Sale Transaction, and (iii) have taken

         all necessary action to authorize and approve the APA and to consummate the Sale Transaction.

         No consents or approvals, other than those expressly provided for in the APA, are required for

         the Debtors to consummate the Sale Transaction.

                  E.    Business Justification. Approval of the APA and consummation of the Sale

         Transaction are in the best interests of the Debtors, the estates, creditors, and other parties in

         interest. The Debtors have demonstrated good, sufficient, and sound business purposes and

         justifications for the sale of the Purchased Assets to the Buyer pursuant to Section 363(b) of the

         Bankruptcy Code.

                  F.    Highest and Otherwise Best Offer. The consideration to be provided by the

         Buyer pursuant to the APA: (i) is fair and reasonable; (ii) is the highest and otherwise best offer

         for the Purchased Assets; and (iii) constitutes reasonably equivalent value and fair consideration


01:23960918.323
982581.1
           4173391.1                                       4
                       Case 18-12012-LSS        Doc 479-1      Filed 12/19/18      Page 6 of 43



         for the Purchased Assets under the Bankruptcy Code, the Uniform Voidable Transactions Act,

         the Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and any similar

         applicable laws of the United States, any state, territory, possession thereof, and the District of

         Columbia. The terms and conditions set forth in the APA are fair and reasonable under the

         circumstances and were not entered into for the purpose of, nor do they have the effect of,

         hindering, delaying, or defrauding any creditor of the Debtors under any of the foregoing federal

         or state laws or any other applicable laws.

                  G.    Good Faith Purchaser. The APA and the Sale Transaction were proposed,

         negotiated, and entered into by and among the Debtors and the Buyer without collusion or fraud,

         in good faith, and at arm’s length. The Buyer is a good faith purchaser within the meaning of

         Bankruptcy Code Section 363(m) and is therefore entitled to the full protection of that provision

         with respect to the APA and the Sale Transaction. There has been no showing that the Debtors

         or the Buyer have engaged in any action or inaction that would cause or permit the APA or the

         Sale Transaction to be avoided or any costs or damages to be imposed under Bankruptcy Code

         Section 363(n). The Buyer is not an “insider” of the Debtors as that term is defined in

         Bankruptcy Code Section 101(31).

                  H.    Legal, Valid, and Binding Transfer. The Purchased Assets are property of the

         Debtors’ estates and title thereto is vested in the Debtors’ estates within the meaning of Section

         541(a) of the Bankruptcy Code. The transfer of the Purchased Assets to the Buyer will be a

         legal, valid, and effective transfer of the Purchased Assets and, except as provided in the APA or

         this Order, will vest the Buyer with all right, title, and interest of the Debtors to the Purchased

         Assets free and clear of all liens, claims, interests, and encumbrances, unless specifically




01:23960918.323
982581.1
           5173391.1                                      5
                       Case 18-12012-LSS        Doc 479-1      Filed 12/19/18      Page 7 of 43



         assumed by the Buyer pursuant to the APA. The APA is a valid and binding contract between

         the Debtors and the Buyer and shall be enforceable according to its terms.

                  I.    Free and Clear. The Buyer would not have entered into the APA and would not

         consummate the Sale Transaction if the transfer of the Purchased Assets to the Buyer and the

         assumption and assignment of the Assumed Contracts to the Buyer were not free and clear of all

         liens, claims, interests, and encumbrances as provided for herein. Subject to the provisions of

         this Order and except for Permitted Liens as specifically provided in the APA or this Order, the

         Debtors may sell the Purchased Assets free and clear of all liens, claims, interests, and

         encumbrances because, in each case, one or more of the standards set forth in Section 363(f)(1)

         through (5) of the Bankruptcy Code have been satisfied. Except for the holders of Permitted

         Liens on account of their Permitted Liens, each entity with a lien, claim, interest, or

         encumbrance in the Purchased Assets to be transferred on the Closing Date: (i) has, subject to

         the terms and conditions of this Order, consented to the Sale Transaction or is deemed to have

         consented; (ii) could be compelled in a legal or equitable proceeding to accept money

         satisfaction of such lien, claim, interest, or encumbrance; or (iii) otherwise falls within the

         provisions of Bankruptcy Code Section 363(f). Those holders of liens, claims, interests, and

         encumbrances who did not object to the Motion are deemed to have consented to the Sale

         Transaction and the relief provided for herein pursuant to Bankruptcy Code Section 363(f)(2).

                  J.    Not a Sub Rosa Plan. The APA and Sale Transaction do not constitute an

         impermissible sub rosa chapter 11 plan for which approval has been sought without the

         protections that a disclosure statement would afford. The APA and the Sale Transaction neither

         impermissibly restructure the rights of the Debtors’ creditors nor impermissibly dictate a

         liquidating plan for the Debtors.


01:23960918.323
982581.1
           6173391.1                                       6
                       Case 18-12012-LSS         Doc 479-1     Filed 12/19/18      Page 8 of 43



                  K.     No Successor Liability. The Buyer (i) is not, and shall not be, considered a

         successor in interest to the Debtors, (ii) has not, de facto or otherwise, merged with or into the

         Debtors, (iii) is not a continuation or substantial continuation of the Debtors or any enterprise of

         the Debtors, (iv) is not, and shall not be, considered to have acquired the trade or business of any

         of the Debtors for any purpose under applicable U.S. federal law (including the Bankruptcy

         Code and the Internal Revenue Code of 1986, as amended), (v) is not, and shall not be,

         considered to have acquired the workforce in place (including any of the Debtors’ employees) or

         goodwill or trademarks of the Debtors (other than certain incidental and ancillary rights, which

         have no value, and are necessary for the ownership of or right to use (including further

         development of) the other Purchased Assets), and (vi) is not holding itself out to the public as a

         continuation of the Debtors or the Debtors’ trade or business. Except as otherwise specifically

         provided in the APA, the transfer of the Purchased Assets to the Buyer and assumption by the

         Debtors and assignment to the Buyer of the Assumed Contracts do not and will not subject the

         Buyer to any liability whatsoever with respect to the operation of the Debtors’ businesses before

         the Closing Date or by reason of such transfer under the laws of the United States, any state,

         territory, or possession thereof, or the District of Columbia, based, in whole or in part, directly or

         indirectly, on any theory of law or equity, including, without limitation, any theory of antitrust,

         successor, transferee, or assignee liability.

                  L.     Personally Identifiable Information. Notwithstanding anything to the contrary

         in the APA, personally identifiable information willis not be considereda Purchased

         Assets.Asset.

                  M.     Assumption of Executory Contracts and Unexpired Leases. Notice of the

         Debtors’ assumption and assignment to the Buyer of the Assumed Contracts has been provided


01:23960918.323
982581.1
           7173391.1                                      7
                       Case 18-12012-LSS       Doc 479-1     Filed 12/19/18     Page 9 of 43



         to each non-debtor counterparty to an Assumed Contract, together with the amount, if any, to be

         paid to such non-debtor counterparty to cure any defaults under, and to otherwise comply with

         the requirements of Section 365(b) of the Bankruptcy Code with respect to each Assumed

         Contract (the “Cure Amounts”). As to each Assumed Contract, payment of the Cure Amounts

         set forth on Exhibit B hereto (or such other Cure Amounts as agreed, in writing, by the Debtors,

         the Buyer and the counterparty to the applicable Assumed Contract or ordered by this Court) is

         sufficient for the Debtors to comply fully with the requirements of Section 365(b) of the

         Bankruptcy Code. In addition, the Buyer has provided adequate assurance of its ability to

         perform its obligations under each of the Assumed Contracts within the meaning of Section 365

         of the Bankruptcy Code. All other requirements and conditions under the Bankruptcy Code for

         the assumption by the Debtors and assignment to the Buyer of the Assumed Contracts have been

         satisfied. Therefore, subject to the terms of this Order, the Assumed Contracts may be assumed

         by the Debtors and assigned to the Buyer.

                  N.    Prompt Consummation. The Sale Transaction must be approved and

         consummated promptly in order to maximize value for the Debtors’ estates. Time is of the

         essence in consummating the Sale Transaction. The Debtors have demonstrated compelling

         circumstances and good and sufficient cause for the immediate approval and consummation of

         the transactions contemplated by the APA, including, without limitation, the Sale Transaction

         and the assumption and assignment of the Assumed Contracts, prior to, and outside of, a chapter

         11 plan.

                  THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                  1.    The Motion is GRANTED as set forth herein.




01:23960918.323
982581.1
           8173391.1                                    8
                       Case 18-12012-LSS       Doc 479-1      Filed 12/19/18      Page 10 of 43



                  2.     Any objections filed or asserted in response to the Motion and the relief granted

         herein, to the extent not resolved as set forth herein or on the record at the Sale Hearing, are

         hereby overruled on the merits in their entirety, except to the extent that such objection is (i) on

         account of a Cure Amount that is presently subject to the cure resolution process contemplated

         by Section 2.8(c) of the APA, or (ii) otherwise preserved in Paragraphs 41 and 42 of this Order.

                  3.     The APA with the Buyer, including all of its terms and conditions, and the Sale

         Transaction are hereby approved.

                  4.     Pursuant to Sections 363 and 365 of the Bankruptcy Code, the Debtors are

         authorized to (i) execute, deliver, perform under, consummate, and implement the APA and the

         Sale Transaction together with all additional documents as may be reasonably necessary or

         desirable to implement the APA and the Sale Transaction, and (ii) take any and all actions as

         they deem necessary, appropriate, or advisable for the purpose of assigning, transferring,

         granting, conveying, and conferring to the Buyer or reducing to possession the Purchased Assets,

         or as may be necessary or appropriate to the performance of the obligations as contemplated by

         the APA and the Sale Transaction, including, without limitation, any and all actions reasonably

         requested by the Buyer which are consistent with the APA and the Sale Transaction.

                  5.     Pursuant to Sections 105(a), 363(f), and 365(b) of the Bankruptcy Code, upon the

         Closing of the Sale Transaction: (a) the transfer of the Purchased Assets to the Buyer pursuant

         to the APA shall constitute a legal, valid, and effective transfer of the Purchased Assets and shall

         vest the Buyer with all right, title, and interest in and to the Purchased Assets, and (b) except

         those specifically assumed by the Buyer pursuant to the APA and for Permitted Liens as

         specifically provided in the APA and subject to the objection preserved in Paragraph 41 of this

         Order, the Purchased Assets shall be transferred to the Buyer free and clear of all liens, claims,


01:23960918.323
982581.1
           9173391.1                                      9
                       Case 18-12012-LSS        Doc 479-1      Filed 12/19/18     Page 11 of 43



         interests, and encumbrances—including, without limitation, (i) any infringement claims arising

         before the Closing Date, (ii) liabilities for any Seller Party Employees except liabilities arising

         for Buyer Employees arising after the Closing Date, and (iii) any and all Liabilities for Taxes (y)

         of or imposed on the Seller Parties (or any member or Affiliate of the Seller Parties) or (z)

         related or attributable to the Purchased Assets or the Business for any pre-Closing tax

         period—with any such liens, claims, interests, and encumbrances of which the Purchased Assets

         are sold free and clear to attach to the proceeds of the Sale Transaction, in the order of their

         priority, with the same validity, force, and effect which they had against the Purchased Assets

         prior to the entry of this Order, subject to any rights, claims, and defenses the Debtors, their

         estates, and all interested parties may possess with respect thereto; and all persons are forever

         prohibited and enjoined from commencing or continuing in any manner any action or other

         proceeding, whether in law or equity, against Buyer with respect to any such liens, claims,

         interests, and encumbrances.

                  6.     Any Debtor obligations related to Guild Residuals for the period prior to

         September 6, 2018, in connection with Purchased Titles for which such Guild Residuals are paid

         pursuant to the APA, shall not be subject to further claim, dispute or audit, including, without

         limitation, any claim, dispute, or audit based on performance of the Purchased Titles prior to the

         Closing Date, except to the extent provided for in Section 2.8 of the APA, and except as may

         otherwise be expressly set forth herein, this Order shall not cut off or be deemed to waive audit

         rights, if any, based on performance of the Purchased Titles for the time period between the

         Petition Date and the Closing Date.




01:23960918.323
982581.1
          10173391.1                                      10
                        Case 18-12012-LSS        Doc 479-1       Filed 12/19/18    Page 12 of 43



                  7.      Any obligations related to Participations for the period prior to September 6, 2018

         shall not be subject to further claim, dispute, or audit, including, without limitation, any claim,

         dispute, or audit based on performance of the Purchased Titles prior to the Petition Date.

                  8.      For the avoidance of doubt, except as may otherwise be expressly set forth herein,

         this Order shall not cut off or be deemed to waive audit rights, if any, based on performance of

         the Purchased Titles for the time period between the Petition Date and the Closing Date.

                  9.      On the Closing Date, this Order shall be construed and shall constitute for any

         and all purposes a full and complete general assignment, conveyance, and transfer of the

         Debtors’ interests in the Purchased Assets or a bill of sale transferring good and marketable title

         in the Purchased Assets.

                  10.     This Order is and shall be effective as a determination that all liens, claims,

         interests, and encumbrances (other than those expressly assumed by the Buyer or permitted to

         survive under this Order or the APA, including the Permitted Liens) shall be and are, without

         further action by any person or entity, unconditionally released, discharged, and terminated with

         respect to the Purchased Assets as of the Closing Date, except as may otherwise be set forth in

         the APA or this Order. The provisions of this Order authorizing the sale and assignment of the

         Purchased Assets free and clear of all liens, claims, interests, and encumbrances shall be

         self-executing, and notwithstanding the failure of the Debtors, the Buyer, or any other party to

         execute, file, or obtain releases, termination statements, assignments, consents, or other

         instruments to effectuate, consummate, and/or implement the provisions hereof, all liens, claims,

         interests, and encumbrances (other than those expressly assumed by the Buyer or permitted to

         survive under this Order or the APA, including the Permitted Liens, or this Order) on or against

         such Purchased Assets, if any, shall be deemed released, discharged, and terminated.


01:23960918.323
982581.1
          11173391.1                                        11
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18     Page 13 of 43



                  11.     Except as otherwise provided herein or in the APA, on the Closing Date, the

         Debtors’ creditors are authorized to execute such documents and instruments and to take all

         other actions as may be reasonably necessary to document and effectuate the release of their

         liens, claims, interests, entitlements, and encumbrances in the Purchased Assets (other than those

         expressly assumed by the Buyer or permitted to survive under the APA, including the Permitted

         Liens), if any, as such liens, claims, interests, and encumbrances may have been recorded or may

         otherwise exist. If any such creditor fails to execute any such documents or instruments or take

         any such actions, the Buyer is authorized to execute such documents and instruments and to take

         such actions on behalf of the creditor so as to document and effectuate the release of such liens,

         claims, interests, entitlements, and encumbrances.

                  12.     The Buyer and its successors and assigns shall not be deemed, as a result of any

         action taken in connection with the transfer of the Purchased Assets, (i) to be a successor to the

         Debtors or their estates, (ii) have, de facto or otherwise, merged or consolidated with or into the

         Debtors or their estates, (iii) be a continuation or substantial continuation of the Debtors or any

         enterprise of the Debtors, (iv) to have acquired the trade or business of any of the Debtors for

         any purpose under applicable U.S. federal law (including the Bankruptcy Code and the Internal

         Revenue Code of 1986, as amended), (v) to have acquired the workforce in place (including any

         of the Debtors’ employees) or goodwill or trademarks of the Debtors (other than certain

         incidental and ancillary rights, which have no value, and are necessary for the ownership of or

         right to use (including further development of) the Purchased Assets, or (vi) to be held out to the

         public as a continuation of the Debtors or the Debtors’ trade or business, and the Buyer shall

         have no successor, transferee, or vicarious liability of any kind or character, including, but not

         limited to, under any theory of foreign, federal, state, or local antitrust, environmental, successor,


01:23960918.323
982581.1
          12173391.1                                      12
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18     Page 14 of 43



         tax, ERISA, assignee, or transferee liability, labor, product liability, employment, de facto

         merger, substantial continuity, or other law, rule, or regulation, whether known or unknown as of

         the Closing Date, now existing or hereafter arising, whether asserted or unasserted, fixed or

         contingent, liquidated or unliquidated with respect to the Debtors or any obligations of the

         Debtors arising prior to the Closing Date. Except as otherwise provided herein or in the APA,

         the transfer of the Purchased Assets to the Buyer pursuant to the APA shall not result in the

         Buyer or the Purchased Assets having any liability or responsibility for, or being required to

         satisfy in any manner, whether in law or in equity, whether by payment, setoff, or otherwise,

         directly or indirectly, any claim against the Debtors or against any insider of the Debtors or any

         liens, claims, interests, or encumbrances.

                  13.     All payments owed to Buyer under Section 2.11(d)(ii) of the APA shall be

         deemed administrative expenses under Sections 503 and 507 of the Bankruptcy Code.

                  14.     Upon the Closing, and except as otherwise expressly provided herein and in the

         APA with respect to Assumed Liabilities, the Buyer shall not be liable for any claims against,

         and liabilities of, the Debtors or any of the Debtors’ predecessors or affiliates.

                  15.     Pursuant to Section 365 of the Bankruptcy Code, the Debtors are authorized to

         assume the Assumed Contracts designated in the APA and this Order, make or cause to be made

         the Cure Amounts set forth on Exhibit B hereto (or such other Cure Amounts as agreed, in

         writing, by the Debtors, the Buyer and the counterparty to the applicable Assumed Contract or

         ordered by this Court), and assign the Assumed Contracts to the Buyer. Without limiting the

         foregoing, the Material Contracts that are scheduled to be assumed shall be in full in full force

         and effect and not in default, notwithstanding the Buyer not assuming any other Material

         Contract or any contract listed on Schedule 10.3. The Buyer shall pay the undisputed portion of


01:23960918.323
982581.1
          13173391.1                                      13
                        Case 18-12012-LSS      Doc 479-1      Filed 12/19/18     Page 15 of 43



         the Cure Amounts set forth on Exhibit B hereto (or such other Cure Amounts as agreed, in

         writing, by the Debtors, the Buyer and the counterparty to the applicable Assumed Contract or

         ordered by this Court) within one (1) business day of the Closing, or reasonably promptly

         thereafter. Additionally, with respect to Awesomeness Distribution, LLC and Fox 2000 Pictures,

         a division of Twentieth Century Fox Film Corporation; Redrover Co, Ltd.; The Film Musicians

         Secondary Markets Fund; Endgame Releasing Co., LLC; Endgame Releasing Funding, LLC;

         Happy Pill Distribution, LLC; the Guilds; and Studiocanal S.A.S, unless otherwise agreed to

         between the Buyer and the respective counterparty, Buyer shall pay to counterparties to

         Assumed Contracts the difference between the estimated Cure Amounts for the period between

         September 6, 2018 through and including November 30, 2018 (the “Relevant Period”) listed in

         the Cure Notice [Dkt No. 172, as amended by Dkt. No. 248] and the actual Cure Amounts due

         and owing for the Relevant Period. For the period from December 1, 2018 through and

         including the Closing Date, the Buyer shall pay in the ordinary course those Participations and

         Residuals that come due post-Closing on account of Assumed Contracts.

                  16.     The Buyer has provided adequate assurance of future performance under the

         Assumed Contracts within the meaning of Section 365 of the Bankruptcy Code.

                  17.     The Assumed Contracts, consistent with the provisions contained herein, shall be

         transferred to, and remain in full force and effect for the benefit of, the Buyer in accordance with

         their respective terms, notwithstanding any provision in any such Assumed Contract (including

         those of the type described in Section 365(b)(2) of the Bankruptcy Code) that prohibits, restricts,

         or conditions such assignment or transfer and, pursuant to Section 365(k) of the Bankruptcy

         Code, following payment of the Cure Amounts set forth on Exhibit B hereto (or such other Cure

         Amounts as agreed, in writing, by the Debtors, the Buyer and the counterparty to the applicable


01:23960918.323
982581.1
          14173391.1                                     14
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18    Page 16 of 43



         Assumed Contract or ordered by this Court), the Debtors shall be relieved from any further

         liability with respect to the Assumed Contracts after such assignment and sale to the Buyer.

                  18.     All defaults or other obligations of the Debtors under the Assumed Contracts

         arising or accruing prior to the Closing (without giving effect to any acceleration clauses or any

         default provisions of the kind specified in Section 365(b)(2) of the Bankruptcy Code) shall be

         deemed cured, upon payment of the Cure Amounts set forth on Exhibit B hereto (or such other

         Cure Amounts as agreed, in writing, by the Debtors, the Buyer and the counterparty to the

         applicable Assumed Contract or ordered by this Court), and the Buyer shall have no liability

         arising or accruing under the Assumed Contracts on or prior to the Closing, except as otherwise

         expressly provided in the APA or this Order. The non-debtor counterparties to the Assumed

         Contracts are barred from asserting against the Debtors, their estates, the Buyer, and their

         respective successors and assigns, any default or unpaid obligation allegedly arising or occurring

         before the Closing, any pecuniary loss resulting from such default, or any other obligation under

         the Assumed Contracts arising or incurred prior to the Closing, other than the Cure Amounts set

         forth on Exhibit B hereto (or such other Cure Amounts as agreed, in writing, by the Debtors, the

         Buyer and the counterparty to the applicable Assumed Contract or ordered by this Court).

                  19.     The failure of the Debtors or the Buyer to enforce at any time one or more terms

         or conditions of any Assumed Contract shall not be a waiver of such terms or conditions or of

         the right of the Debtors or the Buyer, as the case may be, to enforce every term and condition of

         the Assumed Contracts. The validity of the assumption, assignment, and sale of the Assumed

         Contracts to the Buyer shall not be affected by any existing dispute between any of the Debtors

         and any non-debtor counterparty to such Assumed Contract. Any party that may have had the




01:23960918.323
982581.1
          15173391.1                                      15
                        Case 18-12012-LSS       Doc 479-1       Filed 12/19/18    Page 17 of 43



         right to consent to the assignment of any Assumed Contract is deemed to have consented for the

         purposes of Section 365 of the Bankruptcy Code.

                  20.     To the extent a non-debtor counterparty to an Assumed Contract failed to timely

         object to a Cure Amount set forth on Exhibit B hereto, such Cure Amount shall be deemed to be

         finally determined and any such counterparty shall be prohibited from challenging, objecting to,

         or denying the validity and finality of the Cure Amount at any time.

                  21.     The consideration provided by the Buyer under the APA constitutes (i)

         reasonably equivalent value under the Bankruptcy Code, the Uniform Fraudulent Transfer Act,

         and the Uniform Voidable Transactions Act, (ii) fair consideration under the Uniform Fraudulent

         Conveyance Act, and (iii) reasonably equivalent value, fair consideration and fair value under

         any other applicable Laws of the United States, any state, territory or possession thereof, or the

         District of Columbia. The consideration provided by the Buyer for the Purchased Assets under

         the APA is fair and reasonable and may not be avoided under Section 363(n) of the Bankruptcy

         Code.

                  22.     The APA and the Sale Transaction are undertaken by the Buyer without collusion

         and in good faith, as that term is used in Section 363(m) of the Bankruptcy Code and,

         accordingly, the reversal or modification on appeal of the authorization provided herein to

         consummate the APA and the Sale Transaction shall not affect the validity of the sale of the

         Purchased Assets to the Buyer, unless this Order is duly stayed pending such appeal. The Buyer

         is a good faith Buyer of the Purchased Assets and is entitled to all of the benefits and protections

         afforded by Section 363(m) of the Bankruptcy Code.

                  23.     All persons that are in possession of some or all of the Purchased Assets as of or

         after the Closing are hereby directed to surrender possession of such Purchased Assets to the


01:23960918.323
982581.1
          16173391.1                                       16
                        Case 18-12012-LSS        Doc 479-1       Filed 12/19/18     Page 18 of 43



         Buyer as of the Closing or at such time thereafter as the Buyer may request. The Debtors agree

         to exercise commercially reasonable efforts to assist the Buyer in assuring that all persons that

         are presently, or on the Closing Date may be, in possession of some or all of the Purchased

         Assets in which the Debtors hold an interest will surrender possession of the Purchased Assets

         either to (i) the Debtors before the Closing Date, or (ii) the Buyer on or after the Closing Date.

                  24.     This Order is and shall be binding upon and shall govern acts of all entities

         including, without limitation, all filing agents, filing officers, title agents, title companies,

         recorders of mortgages, recorders of fees, registrars of deeds, administrative agencies,

         governmental departments, secretaries of state, federal, state, and local officials, and all other

         persons, who may be required by operation of law, the duties of their office, or contract, to

         accept, file, register or otherwise record or release any documents or instruments that reflect that

         the Buyer is the assignee and owner of the Purchased Assets free and clear of all liens, claims,

         interests, and encumbrances (other than those expressly assumed by the Buyer or permitted to

         survive under the APA) (all such entities being referred to as “Recording Officers”). All

         Recording Officers are authorized to strike recorded liens, mortgages, claims, interests, collateral

         assignments, and encumbrances against the Purchased Assets recorded prior to the date of this

         Order unless the APA expressly provides that the Buyer is acquiring the Purchased Assets

         subject to such liens, mortgages, claims, interests, collateral assignments, and encumbrances.

                  25.     Following the Closing, no holder of any liens, mortgage, claims, interests,

         entitlements, or encumbrances on or arising from the Purchased Assets (other than those

         expressly assumed by the Buyer or permitted to survive under the APA, including the Permitted

         Liens, or this Order) or other party in interest may interfere with the Buyer’s use and enjoyment

         of the Purchased Assets based on or related to such liens, claims, interests, entitlements, and


01:23960918.323
982581.1
          17173391.1                                        17
                       Case 18-12012-LSS       Doc 479-1      Filed 12/19/18     Page 19 of 43



         encumbrances, or any actions that the Debtors may take in their Chapter 11 Cases, and no party

         may take any action to prevent, interfere with, or otherwise enjoin consummation of the Sale

         Transaction. Without limiting the foregoing, all Notices of Consent and Irrevocable

         Assignments, Notices of Assignment, Interparty Agreements, payment direction letters, and

         collection account management agreements and any similar or analogous documents,

         instruments or agreements that direct any proceeds of the Purchased Assets to any accounts

         maintained at Bank of America, N.A., in its capacity as Agent (as defined below) under the

         Senior Secured Credit, Agreement (as defined below), or to any party or person other than the

         Buyer or its designees that are not expressly assumed shall be deemed rejected and all payment

         instructions, consent rights, approval rights and benefits of any nature arising thereunder in favor

         of Bank of America, N.A.the Agent and/or any such parties or persons (other than Buyer) shall

         be immediately inoperative and ineffective immediately and automatically upon the Closing

         without further notice or consent by any third party, provided that. Notwithstanding the

         foregoing, the rights in favor of the other parties to such assumed agreements shall remain in full

         force and effect. Bank of America, N.A. has consentedThe Agent has not objected to the

         Buyer’s delivery of notice to counterparties to all such agreements and documents to direct

         proceeds on account of the Purchased Assets to an account designated by Buyer and has agreed

         to execute and deliver to the relevant account debtors, collection account managers, and other

         third parties, any notices reasonably requested by Buyer to advise and confirm to such relevant

         account debtors, collection account managers, and other third parties that all proceeds on account

         of the Purchased Assets shall be directed to an account designated by Buyer instead of an

         account maintained at Bank of America, N.A. If Bank of America, N.A.by the Agent, in each

         case upon Buyer’s reasonable request and at Buyer’s expense. If after any such reasonable


01:23960918.323
982581.1
          18173391.1                                     18
                        Case 18-12012-LSS      Doc 479-1       Filed 12/19/18    Page 20 of 43



         request the Agent (at Buyer’s expense) fails to execute any such documents or notices or take

         any such actions, the Buyer is authorized to execute such documents and notices and to take such

         actions on behalf of Bank of America, N.A.the Agent solely so as to document and effectuate the

         termination of its interests, entitlements to receipt of such proceeds and to redirect such proceeds

         to an account designated by Buyer. Further, parties to assumed Notices of Consent and

         Irrevocable Assignments, Notices of Assignment, Interparty Agreements, payment direction

         letters, collection account management agreements, and any similar or analogous documents,

         instruments or agreements that reflect or provide for the making of a payment to a counterparty

         to a rejected contract shall not be permitted to make such payment, provided that such parties

         have been sent a notice directing payment to an account specified by Buyer and/or directing such

         parties that such payments arising under such rejected contract are no longer payable to the

         counterparty.

                  26.     If, after the Closing Date, the Debtors receive any proceeds of the Purchased

         Assets (including, without limitation, payments that are cash proceeds of Assumed Contracts

         credited or deposited to any of Debtors’ bank accounts maintained at Bank of America, N.A.by

         the Agent), the Debtors will (i) hold such proceeds in constructive trust for the benefit of the

         Buyer, (ii) immediately notify the Buyer of such receipt, (iii) immediately (and not more than

         two (2) business days after receipt) transfer, convey, and pay over such proceeds to an account

         designated by Buyer, and (iv) take any and all actions reasonably requested by the Buyer in

         order to change the payment instructions with respect to such Assumed Contracts such that

         proceeds therefrom are payable solely to the account designated by Buyer. For the avoidance of

         doubt, (a) the foregoing does not apply for proceeds that constitute Excluded Assets (b) neither

         the Agent nor any lender under the Senior Secured Credit Agreement is required to take any


01:23960918.323
982581.1
          19173391.1                                      19
                        Case 18-12012-LSS       Doc 479-1       Filed 12/19/18    Page 21 of 43



         action, or refrain from taking any action, pursuant to this Paragraph 26 or any other provision of

         this Order other than at Buyer’s sole cost and expense, and (c) nothing in this Order shall limit

         the right of any party to the Senior Secured Credit Agreement, acting in its capacity as a

         depository with respect to any account referenced in this Order or any account containing any

         Purchased Asset (or the proceeds thereof), to payment (including, without limitation, by setoff)

         of any fees, expenses, or other amounts to which such party may be entitled in its capacity as a

         depository.

                  27.     No account debtor, licensee, bank, collection account manager, or other person or

         entity honoring a notice or direction given by the Debtors, the Buyer, and/or Bank of America,

         N.A.the Agent to pay the proceeds of any Purchased Asset (including any Assumed Contract) to

         an account designated by the Buyer shall be liable for any claim for double payment of such sum

         due to such person being a party to any Notices of Consent and Irrevocable Assignments,

         Notices of Assignment, Interparty Agreements, payment direction letters, collection account

         management agreements, or any similar or analogous documents, instruments, or agreements

         that direct any proceeds of the Purchased Assets to any accounts maintained at Bank of America,

         N.A. or to any party or person other than the Buyer or its designees that are not expressly

         assumed by Buyer.

                  28.     No bulk sales law or any similar law of any state or other jurisdiction shall apply

         in any way to the transactions authorized herein, including the APA and the Sale Transaction.

                  29.     Notwithstanding any provision in this Order or the APA to the contrary, the

         assumption and assignment to the Buyer of any Assumed Contracts to which Entertainment One

         Films Canada, Inc. (“eOne Canada”), Entertainment One UK Limited (“eOne UK”), and/or

         Entertainment One Benelux BV (“eOne Benelux” and together with eOne Canada and eOne UK,


01:23960918.323
982581.1
          20173391.1                                       20
                        Case 18-12012-LSS       Doc 479-1       Filed 12/19/18     Page 22 of 43



         “eOne”) are a party (collectively, the “eOne Agreements”), shall in each case be conditioned

         upon, and subject to, all of the terms of the eOne Agreements, including (i) eOne’s exclusive

         distribution rights in the motion pictures that are the subject thereof, and (ii) eOne’s rights to

         adjustments and refunds of minimum guarantees or other recoupable amounts from the Buyer, in

         each case as provided for under the eOne Agreements, and all such rights are, and will remain,

         governed by the specific terms of the applicable eOne Agreement.

                  30.     This Order shall be binding in all respects upon the terms and provisions of the

         APA and this Order shall inure to the benefit of the Debtors, their estates, all creditors, all

         account debtors, all licensors and licensees of rights in Purchased Assets, all holders of equity

         interest in the Debtors, any holders of liens, claims, interests, or encumbrances against or on all

         or any portion of the Purchased Assets, all counterparties to any executory contract or unexpired

         lease of the Debtors, the Buyer and its affiliates, successors, and assigns, and any subsequently

         appointed estate representative in the Chapter 11 Cases. The APA, the Sale Transaction, and this

         Order shall be enforceable against and binding upon, and shall not be subject to rejection or

         avoidance by, any chapter 7 or chapter 11 trustee appointed in the Chapter 11 Cases. Further,

         nothing contained in any plan of reorganization (or liquidation) confirmed in these Chapter 11

         Cases or any order confirming any plan of reorganization (or liquidation) or any other order

         entered in these Chapter 11 Cases shall conflict with or derogate from the provisions of the APA

         or the terms of this Order.

                  31.     The APA and any related agreements, documents, or other instruments

         contemplated thereby may be amended by the Debtors and the Buyer in a writing signed by such

         parties without further order of the Court, provided that any such amendment does not have a




01:23960918.323
982581.1
          21173391.1                                       21
                        Case 18-12012-LSS       Doc 479-1       Filed 12/19/18   Page 23 of 43



         materialan adverse effect on the Debtors or the Debtors’ estates. or to creditors and contract

         counterparties.

                  32.      Spark. Pursuant to that certain Distribution Rights Acquisition and Financing

         Agreement, dated as of August 1, 2016 (as amended, the “Spark Acquisition Agreement”)

         between Redrover Co., Ltd. (“Redrover”) and Debtor, Open Road Films, LLC (“ORF”),

         Redrover licensed to ORF certain rights and interests in the motion picture, Spark. Redrover has

         agreed to amend the Spark Acquisition Agreement for consideration as agreed to between the

         parties. The definitive documentation necessary to implement this Paragraph will be finalized

         prior to the Closing. At Closing, (i) provided that the definitive documentation is in a form

         reasonably acceptable to the Buyer, Redrover and the Debtors, ORF will assume the Spark

         Acquisition Agreement (as amended) and assign it to the Buyer pursuant to Section 365 of the

         Bankruptcy Code, and (ii) the Debtors will turn over to Redrover (and the Buyer will assert no

         rights in) all funds in the account held by ORF in Bank of America Account No. ending with

         9017 (the “Spark P&A Funds”), provided that such turnover shall be net of a $670.73 payment to

         be made by the Debtors from the Spark P&A Funds to a third party P&A vendor. In the event

         that definitive documentation is not finalized and executed, then (i) the Buyer may, in its

         discretion, remove from the schedule of Assumed Contracts any contract related to the

         Exploitation of Spark, and upon removal such contract shall be deemed an Excluded Asset,

         and/or (ii) Redrover may condition assumption and assignment of the Spark Acquisition

         Agreement upon payment in full of the cure amounts set forth in its objection (or as otherwise

         determined by the Court). The Parties shall work in good faith to consummate the transactions

         contemplated by this Paragraph.The Loft. Pursuant to that certain Distribution Rights

         Acquisition and Financing Agreement, dated as of August 14, 2014 (as amended, the “Loft


01:23960918.323
982581.1
          22173391.1                                       22
                        Case 18-12012-LSS      Doc 479-1      Filed 12/19/18    Page 24 of 43



         Acquisition Agreement”) between Loft International N.V. (“Loft International”) and Debtor

         Open Road Films, LLC (“ORF”), Loft International licensed to ORF certain rights and interests

         in the film, The Loft (the “Loft Licensed Rights”). Loft International has agreed to sell the Loft

         Licensed Rights as well as its interests in, to and under the Loft Acquisition Agreement to Buyer

         or its designee (collectively, “Loft SPV”) for consideration as agreed to between the parties,

         payable as follows: (i) Buyer to pay to the Guilds the Cure Amount owing on account of Guild

         Residuals for The Loft, and (ii) Loft SPV to make a lump-sum payment to Loft International for

         the remaining balance. The definitive documentation necessary to implement this Paragraph will

         be finalized prior to the Closing. At Closing, (a) ORF will assume the Loft Acquisition

         Agreement and assign it to the Buyer pursuant to Section 365 of the Bankruptcy Code, and (b)

         Loft International will assign the Loft Acquisition Agreement and the Loft Licensed Rights to

         the Loft SPV. In the event that definitive documentation is not finalized, the Buyer may, in its

         discretion, remove from the schedule of Assumed Contracts any contract related to the

         Exploitation of The Loft, and upon removal such contract shall be deemed an Excluded Asset.

         The parties shall work in good faith to consummate the transactions contemplated by this

         Paragraph. For the avoidance of doubt, upon the assumption and assignment of the Loft

         Acquisition Agreement, the Cure Amount (if any) owing under such agreement shall be the sole

         obligations of Buyer (with such obligation of Buyer subject in all respects to the agreements

         between Buyer, Loft SPV, and Loft International, including providing for waiver of such Cure

         Amounts), and any definitive documentation between the parties may not provide for any claim

         against the estates.

                  33.     Silent House. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of July 15, 2011 (as amended, the “Silent House Acquisition Agreement”) between LD


01:23960918.323
982581.1
          23173391.1                                     23
                        Case 18-12012-LSS      Doc 479-1      Filed 12/19/18    Page 25 of 43



         Entertainment, LLC (“LDE”) and Debtor ORF, LDE licensed to ORF certain rights and interests

         in the motion picture, Silent House. LDE has agreed to amend the Silent House Acquisition

         Agreement for consideration as agreed to between the parties. The definitive documentation

         necessary to implement this Paragraph will be finalized prior to the Closing. At Closing,

         provided that the definitive documentation is in a form reasonably acceptable to the Debtors,

         ORF will assume the Silent House Acquisition Agreement and assign it to the Buyer pursuant to

         Section 365 of the Bankruptcy Code. This Court will retain jurisdiction over disputes related to

         the finalization of the definitive documentation. In the event that definitive documentation is not

         finalized, the Buyer may, in its discretion, remove from the schedule of Assumed Contracts any

         contract related to the Exploitation of Silent House, and upon removal such contract shall be

         deemed an Excluded Asset. The parties shall work in good faith to consummate the transactions

         contemplated by this Paragraph.At Closing, the Debtors will turn over to Redrover Co., Ltd.

         (“Redrover”) (and the Buyer will assert no rights in) all funds in the account held by ORF in

         Bank of America Account No. ending with 9017 (the “Spark P&A Funds”), provided that such

         turnover shall be net of a $670.73 payment to be made by the Debtors from the Spark P&A

         Funds to a third-party P&A vendor.

                  34.     The Promise. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of December 9, 2016 (as amended, the “Promise Acquisition Agreement”) between

         Promise Acquisition, LLC (“PALLC”), as successor by assignment from Promise Distribution,

         LLC, and Debtor ORF, PALLC licensed to ORF certain rights and interests in the motion

         picture, The Promise (the “Promise Licensed Rights”). PALLC has agreed to amend the Promise

         Acquisition Agreement for consideration as agreed to between the parties. As part of this

         consideration and a partial cure payment, the Free TV Rights granted to ORF pursuant to


01:23960918.323
982581.1
          24173391.1                                     24
                        Case 18-12012-LSS      Doc 479-1       Filed 12/19/18   Page 26 of 43



         Promise Acquisition Agreement are assigned by ORF, free of any and all liens, to PALLC upon

         the Closing pursuant to Section 365 of the Bankruptcy Code, and the Promise Acquisition

         Agreement shall be amended to exclude the Free TV Rights. Comerica Bank, a Texas banking

         association (“Comerica”) made a loan to PALLC (the “Promise Loan”) that is secured, in part,

         by the Promise Licensed Rights, a portion of which remains outstanding. At Closing, Buyer will

         pay the Guilds the Cure Amount owing on account of Guild Residuals for The Promise, and a

         lump sum payment to Comerica for application to the obligations owing by PALLC with respect

         to the Promise Loan. The definitive documentation necessary to implement this Paragraph will

         be finalized prior to the Closing. At Closing, provided that the definitive documentation is in a

         form reasonably acceptable to Debtors, ORF will assume the Promise Acquisition Agreement

         and assign it, as amended to exclude the Free TV Rights, to the Buyer pursuant to Section 365 of

         the Bankruptcy Code. This Court will retain jurisdiction over disputes related to the finalization

         of the definitive documentation. In the event that definitive documentation is not finalized, the

         Buyer may, in its discretion, remove from the schedule of Assumed Contracts any contract

         related to the Exploitation of The Promise, and upon removal such contract shall be deemed an

         Excluded Asset. The parties shall work in good faith to consummate the transactions

         contemplated by this Paragraph.

                  35.     Collide. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of September 16, 2016 (as amended, the “Collide Acquisition Agreement”) between IM

         Global Film Fund, LLC (“IMG”) and Debtor ORF, IMG licensed to ORF certain rights and

         interests in the motion picture, Collide (the “Collide Licensed Rights”). East West Bank

         (“EWB”) made a production loan to IMG (the “Collide Loan”) that is secured by the Collide

         Licensed Rights, a portion of which remains outstanding. EWB has agreed to sell/assign its


01:23960918.323
982581.1
          25173391.1                                      25
                        Case 18-12012-LSS      Doc 479-1       Filed 12/19/18     Page 27 of 43



         right, title and interests in and to the Collide Loan and all related documents to Buyer (or its

         designee) for consideration as agreed to between the parties, payable as follows: (i) Buyer shall

         pay to the Guilds the Cure Amount owing on account of Guild Residuals for Collide, and (ii)

         Buyer shall make a lump sum payment to EWB in consideration of the purchase of the Collide

         Loan. The definitive documentation necessary to implement this Paragraph will be finalized

         prior to the Closing in a form acceptable to EWB and Buyer. At Closing, provided that the

         definitive documentation is in a form reasonably acceptable to Debtors, ORF will assume the

         Collide Acquisition Agreement and assign it to the Buyer pursuant to Section 365 of the

         Bankruptcy Code. In the event that definitive documentation is not finalized, the Buyer may, in

         its discretion, remove from the schedule of Assumed Contracts any contract related to the

         Exploitation of Collide, and upon removal such contract shall be deemed an Excluded Asset. The

         parties shall work in good faith to consummate the transactions contemplated by this Paragraph.

                  36.     Max Steel. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of August 12, 2016 (as amended, the “Max Steel Acquisition Agreement”) and that

         certain Distribution Rights Acquisition Agreement Side Letter, dated as of August 22, 2016 (as

         amended, the “Max Steel Acquisition Agreement Side Letter”), in each case, between Dolphin

         Max Steel Holdings, LLC (“DMSH”) and Debtor ORF, DMSH licensed to ORF certain rights

         and interests in the motion picture, Max Steel (the “Max Steel Licensed Rights”). Comerica

         made a loan to DMSH (the “Max Steel Loan”) that is secured by the Max Steel Licensed Rights,

         a portion of which remains outstanding. Comerica has agreed to sell/assign its right, title and

         interests in and to the Max Steel Loan and all related documents to Buyer (or its designee) for a

         mutually agreed upon lump sum payment. The definitive documentation necessary to implement

         this Paragraph will be finalized prior to the Closing. At Closing, provided that the definitive


01:23960918.323
982581.1
          26173391.1                                      26
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18    Page 28 of 43



         documentation is in a form reasonably acceptable to Debtors, ORF will assume the Max Steel

         Acquisition Agreement and Max Steel Acquisition Agreement Side Letter and assign each of

         them to the Buyer pursuant to Section 365 of the Bankruptcy Code. This Court will retain

         jurisdiction over disputes related to the finalization of the definitive documentation. In the event

         that definitive documentation is not finalized, the Buyer may, in its discretion, remove from the

         schedule of Assumed Contracts any contract related to the Exploitation of Max Steel, and upon

         removal such contract shall be deemed an Excluded Asset. The parties shall work in good faith

         to consummate the transactions contemplated by this Paragraph.

                  37.     Killer Elite. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of August 5, 2011 (as amended, the “Killer Elite Acquisition Agreement”) between

         Omnilab Media Pty. Ltd. (“Omnilab”) and Debtor ORF, Omnilab licensed to ORF certain rights

         and interests in the motion picture, Killer Elite. Omnilab has agreed to amend the Killer Elite

         Acquisition Agreement for consideration as agreed to between the parties, payable as follows: (i)

         Buyer shall pay to the Guilds the Cure Amount owing on account of Guild Residuals for Killer

         Elite, and (ii) Buyer shall make a lump sum payment to Omnilab for the amount agreed to by the

         parties. The definitive documentation necessary to implement this Paragraph will be finalized

         prior to the Closing. At Closing, provided that the definitive documentation is in a form

         reasonably acceptable to the Debtors, ORF will assume the Killer Elite Acquisition Agreement

         and assign it to the Buyer pursuant to Section 365 of the Bankruptcy Code. This Court will

         retain jurisdiction over disputes related to the finalization of the definitive documentation. In the

         event that definitive documentation is not finalized, the Buyer may, in its discretion, remove

         from the schedule of Assumed Contracts any contract related to the Exploitation of the Killer




01:23960918.323
982581.1
          27173391.1                                      27
                        Case 18-12012-LSS      Doc 479-1      Filed 12/19/18    Page 29 of 43



         Elite, and upon removal such contract shall be deemed an Excluded Asset. The parties shall

         work in good faith to consummate the transactions contemplated by this Paragraph.

                  38.     Home Again. Pursuant to that certain Distribution Rights Acquisition Agreement,

         dated as of September 20, 2016 (as amended, the “Home Again Acquisition Agreement”)

         between BBG Home Again LLC (“BBG”) and Debtor ORF, BBG licensed to ORF certain rights

         and interests in the film, Home Again. BBG has agreed to amend the Home Again Acquisition

         Agreement for consideration as agreed to between BBG and Buyer, payable as follows: (i)

         Buyer shall pay to the Guilds, on behalf of BBG as an advance under the Home Again

         Acquisition Agreement, the Cure Amount owing on account of Guild Residuals for Home Again,

         and (ii) Buyer shall pay to BBG such amounts as may be due and payable to BBG under the

         Home Again Acquisition Agreement, if any, pursuant to an amended allocation of future gross

         receipts as agreed to between the parties. The definitive documentation necessary to implement

         this Paragraph will be finalized prior to the Closing. At Closing, provided that the definitive

         documentation is in a form reasonably acceptable to Debtors, ORF will assume the Home Again

         Acquisition Agreement (as amended) and assign it to the Buyer pursuant to Section 365 of the

         Bankruptcy Code. This Court will retain jurisdiction over disputes related to the finalization of

         the definitive documentation. In the event that definitive documentation is not finalized, the

         Buyer may, in its discretion, remove from the schedule of Assumed Contracts any contract

         related to the Exploitation of Home Again, and upon removal such contract shall be deemed an

         Excluded Asset. The parties shall work in good faith to consummate the transactions

         contemplated by this Paragraph.

                  34.     39. Film Musicians Secondary Markets Fund. The Assumption Agreements in

         favor of the Film Musicians Secondary Markets Fund in connection with the films Machete Kills


01:23960918.323
982581.1
          28173391.1                                     28
                        Case 18-12012-LSS      Doc 479-1      Filed 12/19/18   Page 30 of 43



         and Side Effects shall be Assumed Contracts (on a go forward basis) and are being assumed and

         assigned hereunder subject to payment of the Cure Amounts referenced on Exhibit B and as

         provided in this Order.

                  35.     40. Showtime. Pursuant to that certain Exclusive Theatrical Output Agreement

         between Showtime Networks, Inc. (“Showtime”) and Debtor ORF, dated as of August 2013 (as

         amended, restated, supplemented or otherwise modified from time to time in accordance with the

         terms thereof, and including all Exhibits and Schedules thereto, the “Showtime Output

         Agreement”), ORF licensed to Showtime certain of its rights and interests to certain films. In

         resolution of Showtime’s limited objection and reservation of rights to the Sale Motion and

         supplement thereto [Docket Nos. 305, 347], Showtime and Buyer have agreed to an amendment

         to the Showtime Output Agreement (the “Showtime Amendment”). The Showtime Amendment

         will be finalized prior to the Closing. At Closing, provided that the Showtime Amendment in a

         form reasonably acceptable to the Debtors, Buyer, and Showtime, is executed, ORF will assume

         the Showtime Output Agreement (as amended) and assign it to the Buyer pursuant to Section

         365 of the Bankruptcy Code. This Court will retain jurisdiction over disputes related to the

         finalization of the definitive documentation, and over resolution of Showtime’s objections and

         the Debtors’ responses thereto, all of which are reserved pending such finalization. Assumption

         and assignment of the Showtime Output Agreement shall be effective only upon the execution

         by all parties of the Showtime Amendment. The parties shall work in good faith to consummate

         the transactions contemplated by this Paragraph.

                  36.     41. Redrover. The following agreements between ORF and Redrover relating to

         the films The Nut Job and The Nut Job 2, shall be assumed by ORF and assigned to the Buyer at

         the Closing pursuant to Section 365 of the Bankruptcy Code (collectively, the “Redrover-Nut


01:23960918.323
982581.1
          29173391.1                                     29
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18     Page 31 of 43



         Job Agreements”): (i) Short Form Amended and Re-stated Distribution Rights Acquisition and

         Financing Agreement dated July 16, 2013, (ii) First Amendment to Short Form Amended and

         Re-stated Distribution Rights Acquisition and Financing Agreement dated October 16, 2013, (iii)

         Second Amendment to Short Form Amended and Re-stated Distribution Rights Acquisition and

         Financing Agreement dated October 27, 2013, (iv) Distribution Rights Acquisition and

         Financing Agreement dated August 11, 2016, and (v) Amendment No. 1 to Distribution Rights

         Acquisition and Financing Agreement dated March 15, 2017. The Buyer shall pay the Proposed

         Cure Amounts for the Redrover-Nut Job Agreements within one (1) business day of the Closing.

         Redrover withdraws its Limited Objection to Sale Motion and Notice of Proposed Assumption

         and Assignment of Executory Contracts and Unexpired Leases [Docket No. 344].

                  42.     The Loft. Pursuant to that certain Distribution Rights Acquisition and Financing

         Agreement, dated as of August 14, 2014 (as amended, the “Loft Acquisition Agreement”)

         between Loft International N.V. (“Loft International”) and Debtor ORF, Loft International

         licensed to ORF certain rights and interests in the film, The Loft (the “Loft Licensed Rights”).

         Loft International has agreed to sell the Loft Licensed Rights as well as its interests in, to and

         under the Loft Acquisition Agreement to Raven Capital Management, LLC or its designee

         (collectively, “Loft SPV”) for consideration as agreed to between the parties, payable as follows:

         (i) Buyer to pay to the Guilds the Cure Amount owing on account of Guild Residuals for The

         Loft, and (ii) Loft SPV to make a lump-sum payment to Loft International for the remaining

         balance. The definitive documentation necessary to implement this Paragraph will be finalized

         prior to the Closing. At Closing, (a) ORF will assume the Loft Acquisition Agreement and

         assign it to the Buyer pursuant to Section 365 of the Bankruptcy Code, and (b) Loft International

         will assign the Loft Acquisition Agreement and the Loft Licensed Rights to the Loft SPV. This


01:23960918.323
982581.1
          30173391.1                                      30
                        Case 18-12012-LSS       Doc 479-1       Filed 12/19/18     Page 32 of 43



         Court will retain jurisdiction over disputes related to the finalization of the definitive

         documentation. In the event that definitive documentation is not finalized, the Buyer may, in its

         discretion, remove from the schedule of Assumed Contracts any contract related to the

         Exploitation of The Loft, and upon removal such contract shall be deemed an Excluded Asset.

         The parties shall work in good faith to consummate the transactions contemplated by this

         Paragraph.

                  37.     43. Silver Reel/The Host. Silver Reel Entertainment Mezzanine Fund, L.P. for

         itself and on behalf of The Host Film Holding LLC (collectively “Silver Reel”), the Buyer and

         the Debtors have resolved Silver Reel’s objections to the Motion [Docket No. 284] (the “Silver

         Reel Objection”) by settling on a Cure Amount of $100,000 in full and final satisfaction of: (i)

         the Cure Amount of $31,894.33 identified in that certain Notice of Filing of Schedule of

         Contracts with Amended Cure Amounts [Docket No. 248], and (ii) the amount of $120,000

         asserted in the Silver Reel Objection as due under Amendment #1 dated December 4, 2012.

                  38.     44. Chef. Sous Chef, LLC (“Sous Chef”), the Buyer and the Debtors have

         resolved Sous Chef’s objections to the Motion [Docket Nos. 282 and 385] (collectively, the

         “Sous Chef Objection”) by agreeing on a Cure Amount of $600,000600,000, which is comprised

         of (i) $108,512 for amounts owing under the Distribution Agreement referred to in the Sous Chef

         Objection (referred to herein as the “Sous Chef Distribution Agreement”) and (ii) $491,488, in

         full and final satisfaction and resolution of any amounts due under the Sous Chef Distribution

         Agreement and any and all claims asserted against the Debtors in connection with the demanded

         arbitration referred to in the Sous Chef Objection (referred to herein as the “Sous Chef

         Arbitration”), which claims are deemed liquidated and fixed in such amount. Sous Chef, the

         Buyer and the Debtors agree that (i) such Cure Amount is inclusive and payment in full of any


01:23960918.323
982581.1
          31173391.1                                       31
                        Case 18-12012-LSS       Doc 479-1       Filed 12/19/18      Page 33 of 43



         and all amounts due to Sous Chef under the Sous Chef Distribution Agreement through and

         including November 30, 2018 (with any and all audit, dispute, or similar rights for all time

         periods prior to September 6, 2018 waived in accordance with Paragraph 7 hereof), (ii) such

         Cure Amount resolves in full the Sous Chef Arbitration, and (iii) neither the Buyer nor the

         Debtors shall have any further liability with respect to the Sous Chef Arbitration or any claims

         raised thereby, which are hereby released. Payment of the Cure Amount shall be made by check

         to Sous Chef’s Delaware counsel for deposit into counsel’s client trust account.

                  39.     45. Spotlight. Spotlight Film, LLC (“Spotlight”), the Buyer and the Debtors have

         resolved Spotlight’s objections to the Motion [Docket No. 338] (the “Spotlight Objection”) by

         settling on a Cure Amount consisting of the following amounts, in full payment of any and all

         amounts due to Spotlight under the Distribution Agreement referred to in the Spotlight Objection

         (the “Spotlight Distribution Agreement”) for the period on or before November 30, 2018: (i) in

         respect of the audit conducted by Spotlight in respect of the period ending on June 30, 2018,

         $200,000 (which payment, for the avoidance of doubt, resolves any and all rights of Spotlight to

         dispute or audit any amounts due on or before June 30, 2018), and (ii) in respect of participations

         owing through and including November 30, 2018, $120,000. For the avoidance of doubt, any

         audit rights under the Spotlight Distribution Agreement shall be subject to Paragraph 7 of this

         Order.

                  40.     46. AISP. The assumption and assignment to the Buyer of that certain Distribution

         Rights Acquisition and Financing Agreement (the “AISP Distribution Agreement”) between

         Debtor ORF, as distributor, and All I See Partners 2015 L.P. (“AISP”), as producer and licensor,

         relating to the feature film titled All I See Is You (the “Picture”), and the final resolution of the

         Opposition and Reservation of Rights filed by AISP [Docket No. 288], shall be conditioned upon


01:23960918.323
982581.1
          32173391.1                                       32
                         Case 18-12012-LSS        Doc 479-1     Filed 12/19/18   Page 34 of 43



         and subject to the following provisions: (a) subject to Paragraph 7 of this Order, AISP shall

         retain any and all rights, claims, and interests under the AISP Distribution Agreement, including

         the right to audit the revenues and expenses, including any P&A (as defined in the AISP

         Distribution Agreement) expenses, and recover any amounts shown due and owing under the

         AISP Distribution Agreement for the period on and after September 6, 2018, (b) on and after the

         Closing, Buyer shall be obligated to perform any and all obligations that become due and owing

         under the AISP Distribution Agreement, including, without limitation, the obligations to

         facilitate and pay any amounts shown due and owing on account of any audit for the period on

         and after September 6, 2018, and (c) payment of the following Cure Amounts to AISP: (i) within

         two (2) business days of the entry of this Order, the Debtors shall return, pay and turn over to

         AISP (and Buyer shall assert no right in or to) the sum of $147,736.66 comprising AISP’s funds

         held in the prints and advertising account (Bank of America account number ending with 0179)

         for prints and advertising expenses in connection with the Picture, and (ii) within one (1)

         business day of the Closing, the Debtors or Buyer shall pay to AISP (and Buyer shall assert no

         right in or to) the sum of $27,740.00.

                   41.     47. [TBI: Endgame/Happy Pill Objection Paragraph.]Endgame/Happy Pill

         Objection:5 Endgame Releasing Co., LLC and Endgame Releasing Funding, LLC (collectively,

         “Endgame”), Happy Pill Distribution, LLC and Happy Pill, LLC (collectively, “Happy Pill”, and

         together with Endgame, the “Endgame Parties”), the Buyer, the Debtors and Bank of America,
         5
             Endgame/Happy Pill Objection: The objections filed by Endgame Releasing Co., LLC and
             Endgame Releasing Funding, LLC (collectively, “Endgame”), and Happy Pill Distribution,
             LLC (together with Happy Pill, LLC, collectively, “Happy Pill”, and together with Endgame,
             the “Endgame Parties”) [Docket Nos. 333, 334], and all of the Endgame Parties’ rights,
             remedies, liens, claims and encumbrances as are more particularly described in the
             Endgame/Happy Pill Objection, are expressly preserved and, for the avoidance of doubt, the
             sale shall be subject to the Endgame Parties’ liens, claims, interests and encumbrances pending
             resolution of the Endgame/Happy Pill Objection, including liquidation of the Cure Amounts
             with respect to the Endgame/Happy Pill-related contracts.
01:23960918.323
982581.1
          33173391.1                                       33
                       Case 18-12012-LSS       Doc 479-1       Filed 12/19/18    Page 35 of 43



         N.A., as administrative agent (in such capacity, the “Agent”) for itself and the other lender

         parties to the Senior Secured Credit Agreement6 (together, and for all purposes of the release

         provisions herein solely in their respective capacities as lender parties to the Senior Secured

         Credit Agreement, the “Prepetition Lenders”), and as L/C Issuer under and as defined in the

         Senior Secured Credit Agreement, the Prepetition Lenders and the other Secured Parties as

         defined in the Senior Secured Credit Agreement (together with the Prepetition Lenders, the L/C

         Issuer and the Agent, the “Prepetition Secured Parties”), have agreed to resolve the Endgame

         Objection7 and the Happy Pill Objection8 (collectively, the “Endgame/Happy Pill Objection”).

         For consideration agreed to by and between Endgame, Happy Pill and Buyer including, among

         other things, payment by Buyer to Endgame or its designee in an amount agreed to by Buyer,

         Endgame and Happy Pill (the “Endgame Payment”), and in consideration of resolving the

         Endgame/Happy Pill Objection (including, and subject to the releases in the following

         Paragraph) and upon satisfaction of the Endgame Closing Conditions (defined below): (i)

         Endgame will sell to Buyer on an “as is, where is” basis all of Endgame’s rights under the loan

         agreements, interparty agreements and certain related agreements entered into by Endgame and

         6
             As defined in the Final Order, Pursuant to Sections 105(a), 361, 362, 363(c), 505(b), and
           507(b) of the Bankruptcy Code, (I) Authorizing Debtors to Use Cash Collateral, (II) Granting
           Adequate Protection, and (III) Granting Related Relief, entered at Docket No. 135 in the
           chapter 11 cases of Open Road Films, LLC, and its affiliated debtors, jointly administered in
           the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
           under Case No. 18-12012 (the “Chapter 11 Cases”).
         7
             The “Endgame Objection” is the Objection and Reservation of Rights of Endgame Releasing
           Co., LLC, and Endgame Releasing Funding, LLC to Debtors’ Motion for an Order (I)
           Approving the Sale of Substantially all of the Debtors’ Assets and (II) Authorizing the
           Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases
           [Docket No. 334 in the Chapter 11 Cases].
         8
             The “Happy Pill Objection” is the Objection and Reservation of Rights of Happy Pill
           Distribution, LLC to Debtors’ Debtors’ Motion for an Order (I) Approving the Sale of
           Substantially all of the Debtors’ Assets and (II) Authorizing the Assumption, Assignment and
           Sale of Certain Executory Contracts and Unexpired Leases [Docket No. 333 in the Chapter 11
           Cases].
01:23960918.323
982581.1
          34173391.1                                      34
                       Case 18-12012-LSS         Doc 479-1       Filed 12/19/18      Page 36 of 43



         certain producers and other parties, related to the following films: Side Effects, Jobs, and A

         Haunted House, (ii) Endgame will sell to Buyer on an “as is, where is” basis all of Endgame’s

         rights, solely as against any third party other than any Debtor Releasing Party, under the

         financing agreements, intercreditor agreements and certain related agreements for the following

         films: Snowden, The Nut Job, A Haunted House 2, The Gunman, and Homefront, provided,

         however, that for the foregoing five films, Endgame will not sell to Buyer (and Buyer will not

         purchase from Endgame) the respective intercreditor agreement for each such film to which each

         of Endgame, ORF, and Agent is a party; and (iii) Happy Pill will sell and assign to Buyer on an

         “as is, where is” basis all of its rights, title and interests in and to the film, Side Effects (the “Side

         Effects Rights”) under that certain Distribution Rights Acquisition Agreement, dated as of April

         6, 2012 (as amended, the “Side Effects Acquisition Agreement”) between Happy Pill and ORF,

         and Buyer will assume all obligations of Happy Pill with respect to the Side Effects Rights and

         Side Effects Acquisition Agreement including payment to the Guilds owing on account of Guild

         Residuals for Side Effects. At Closing, ORF will assume the Side Effects Acquisition

         Agreement and assign it to the Buyer pursuant to Section 365 of the Bankruptcy Code; provided,

         that the assumption and assignment of the Side Effects Acquisition Agreement are subject to the

         terms of this Paragraph. Upon the latter of the Closing or satisfaction of the Endgame Closing

         Conditions, (a) Happy Pill will assign the Side Effects Acquisition Agreement and the Side

         Effects Rights to the Buyer, and (b) Buyer will pay to Endgame or its designee the Endgame

         Payment. The definitive documentation necessary to implement this Paragraph as is mutually

         agreed upon by the Endgame Parties and the Buyer (the “Endgame/Raven Transaction

         Documents”) will be finalized prior to the Closing. The Endgame/Happy Pill Objection and all

         of the Endgame Parties’ rights, remedies, liens, claims and encumbrances as are more


01:23960918.323
982581.1
          35173391.1                                        35
                         Case 18-12012-LSS      Doc 479-1      Filed 12/19/18     Page 37 of 43



         particularly described in the Endgame/Happy Pill Objection are expressly preserved pending

         satisfaction of all of the following conditions: (i) the Bankruptcy Court’s entry of this Order, (ii)

         Buyer and the Endgame Parties’ execution of the Endgame/Raven Transaction Documents, and

         (iii) receipt by Endgame or its designee of the Endgame Payment from the Buyer (the “Endgame

         Closing Conditions”); for the avoidance of doubt, and notwithstanding anything to the contrary

         in this Order, the sale shall be subject to the Endgame Parties’ liens, claims, interests and

         encumbrances pending satisfaction of the Endgame Closing Conditions, except as otherwise

         Ordered by the Court in connection with the resolution of the Endgame/Happy Pill Objection.

         Endgame, Happy Pill, the Debtors and the Buyer shall work in good faith to consummate the

         transactions contemplated by this Paragraph.


                   42.     48. Endgame/Happy Pill Objection Release Provisions

                           a.    Prepetition Secured Party Releases.

                                 i.       The Prepetition Secured PartiesBank of America, N.A., as
         administrative agent (in such capacity, the “Agent”) for itself and the other lender parties to the
         Senior Secured Credit Agreement9 (together, and for all purposes of the release provisions herein
         solely in their respective capacities as lender parties to the Senior Secured Credit Agreement, the
         “Prepetition Lenders”), and as L/C Issuer under and as defined in the Senior Secured Credit
         Agreement, the Prepetition Lenders and the other Secured Parties as defined in the Senior
         Secured Credit Agreement (together with the Prepetition Lenders, the L/C Issuer and the Agent,
         the “Prepetition Secured Parties”), on behalf of themselves, and each of their respective
         predecessors, successors, assigns, representatives, agents, shareholders, members, officers,
         directors, subsidiaries, affiliates, partners, insiders and related entities (each a “Lender Release
         Party” and collectively, the “Lender Release Parties”), do by the agreement embodied in this
         Order fully and forever waive, remise, release and discharge the Endgame PartiesEndgame
         Releasing Co., LLC, Endgame Releasing Funding, LLC, Happy Pill Distribution, LLC and
         Happy Pill, LLC and each of their respective predecessors, successors, assigns, representatives,
         agents, shareholders, members, officers, directors, investors, subsidiaries, affiliates, partners,
         9
               As defined in the Final Order, Pursuant to Sections 105(a), 361, 362, 363(c), 505(b), and
             507(b) of the Bankruptcy Code, (I) Authorizing Debtors to Use Cash Collateral, (II) Granting
             Adequate Protection, and (III) Granting Related Relief, entered at Docket No. 135 in the
             chapter 11 cases of Open Road Films, LLC, and its affiliated debtors, jointly administered in
             the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
             under Case No. 18-12012 (the “Chapter 11 Cases”).
01:23960918.323
982581.1
          36173391.1                                      36
                       Case 18-12012-LSS      Doc 479-1      Filed 12/19/18   Page 38 of 43



         insiders and related entities (each an “Endgame Release Party” and collectively, the “Endgame
         Release Parties”) from any and all sums of money, accounts, claims, demands, contracts, actions,
         debts, controversies, agreements, liabilities, obligations, damages and causes of action
         whatsoever, of whatever kind or nature, whether known or unknown, fixed or contingent,
         matured or unmatured, or suspected or unsuspected which any of the Lender Release Parties now
         owns, holds, has or claims to have, or at any prior time owned, held, had or claimed to have
         against any of the Endgame Release Parties at any time from the beginning of time up through
         and including the date of Closing, in each case arising under or related to any intercreditor
         agreements, interparty agreements, or any other agreements entered into by and between any of
         the Endgame Release Parties and the Lender Release Parties in connection with any loans or
         prints and advertising financing agreements related to any of the following films: Snowden, The
         Nut Job, A Haunted House 2, The Gunman, Homefront, Side Effects, Jobs, and A Haunted
         House (each an “Endgame Picture” and collectively, the “Endgame Pictures”) or any other
         matters related thereto or otherwise arising in connection with the Chapter 11 Cases. Without
         limiting the generality of the foregoing, the Lender Release Parties further waive, remise,
         release, and discharge each of the Endgame Release Parties from any claims related to any
         payments made by the Buyer to any of the Endgame Release Parties pursuant to this Order and
         any transactions between the Buyer and any Endgame Release Parties as may be agreed to by the
         Buyer Parties and any of the Endgame Release Parties in connection with the Endgame Release
         Parties’ resolution of the Endgame/Happy Pill Objection.10 and the Endgame Objection.11


                        b.      Endgame / Happy Pill Releases. Upon satisfaction of the Endgame
         Closing Conditions, theThe Endgame Release Parties do by the agreement embodied in this
         Order fully and forever waive, remise, release and discharge the Lender Release Parties and the
         Debtor Releasing Parties (as defined below) from any and all sums of money, accounts, claims,
         demands, contracts, actions, debts, controversies, agreements, liabilities, obligations, damages
         and causes of action whatsoever, of whatever kind or nature, whether known or unknown, fixed
         or contingent, matured or unmatured, or suspected or unsuspected which any of the Endgame
         Release Parties now owns, holds, has or claims to have, or at any prior time owned, held, had or
         claimed to have against any of the Lender Release Parties or the Debtors Releasing Parties at any
         time from the beginning of time up through and including the date of Closing, including, without
         limitation, in each case arising under or related to any intercreditor agreements, interparty
         agreements, or any other agreements entered into by and between any of the Endgame Release
         Parties and either the Debtor Releasing Parties or the Lender Release Parties in connection with
         any loans or prints and advertising financing agreements related to any of the Endgame Pictures
         10
              The “Happy Pill Objection” is the Objection and Reservation of Rights of Happy Pill
            Distribution, LLC to Debtors’ Debtors’ Motion for an Order (I) Approving the Sale of
            Substantially all of the Debtors’ Assets and (II) Authorizing the Assumption, Assignment and
            Sale of Certain Executory Contracts and Unexpired Leases [Docket No. 333 in the Chapter
            11 Cases].
         11
              The “Endgame Objection” is the Objection and Reservation of Rights of Endgame
            Releasing Co., LLC, and Endgame Releasing Funding, LLC to Debtors’ Motion for an Order
            (I) Approving the Sale of Substantially all of the Debtors’ Assets and (II) Authorizing the
            Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases
            [Docket No. 334 in the Chapter 11 Cases].
01:23960918.323
982581.1
          37173391.1                                    37
                       Case 18-12012-LSS        Doc 479-1      Filed 12/19/18     Page 39 of 43



         or any other matters related thereto or otherwise arising in connection with the Chapter 11 Cases,
         including, without limitation, any claims against the Debtors or their bankruptcy estates. Without
         limiting the generality of the foregoing, the Endgame Release Parties further waive, remise,
         release, and discharge each of the Lender Release Parties from any claims related to any
         payments made to the Lender Release Parties from the proceeds of sale pursuant to this Order.

                          c.     Debtor Releasesi. .12 Except as to those obligations created by or expressly
         reserved under this Order, and any documents to be entered into by and between the Buyer and
         the Endgame Release Parties as agreed to by the Buyer and the Endgame Release Parties (if
         any), the Debtors, on behalf of themselves, and their respective predecessors, successors,
         assigns, representatives and bankruptcy estates, (the “Debtor Releasing Parties”), do by the
         agreement embodied in this Order fully and forever remise, release, waive, and discharge the
         Endgame Release Parties from any and all sums of money, accounts, claims, demands, contracts,
         actions, debts, controversies, agreements, liabilities, obligations, damages and causes of action
         whatsoever, of whatever kind or nature, whether known or unknown, fixed or contingent,
         matured or unmatured, or suspected or unsuspected by them which any of them now owns,
         holds, has or claims to have, or at any prior time owned, held, had or claimed to have against any
         of the Endgame Release Parties related to the Debtors or their bankruptcy estates at any time
         from the beginning of time up through and including the date of Closing including, without
         limitation, any claims (i) that the Debtor Releasing Parties have or may assert under Chapter 5 of
         the Bankruptcy Code, and (ii) related to any payments made by the Buyer or its designee to any
         of the Endgame Release Parties pursuant to this Order and any transactions as may be agreed to
         by the Buyer and the Endgame Release Parties in connection with the Endgame Release Parties’
         resolution of the Endgame/Happy Pill Objection including, without limitation, any rights of.
         Without limiting the generality of the foregoing, the Debtor Releasing Parties waive and release
         their rights to challenge the validity, amount, or priority of any liens, claims, interests or
         encumbrances asserted by the Endgame Release Parties under any loan agreements, prints and
         advertising agreements or other agreements entered into by and between any of the Debtor
         Releasing Parties and the Endgame Releasing Parties related to the Endgame Pictures.

                         d.       Waiver of Unknown Claims. The Endgame Release Parties, on the one
         hand, and the Lender Release Parties and the Debtor Releasing Parties, on one hand, and the
         Endgame Release Parties, on the other hand, each of them acknowledge that there is a risk that
         subsequent to entry of this Order, one or more of them will discover facts or will discover,
         claims, debts, liabilities, demands, obligations, costs, expenses, attorney's fees, actions or causes
         of action which were unknown or unanticipated at the time this Order is entered which may have
         materially affected their respective decisions to give the releases set forth herein (collectively the
         “Unknown Claims”). Despite this knowledge and understanding, and except as is otherwise set
         forth in this Order or any documents contemplated hereunder, the Lender ReleasingRelease
         Parties and the Debtor Releasing Parties, on the one hand, and the Endgame ReleasingRelease
         Parties, on the other hand, understand and agree: (a) that they are assuming the risk of each and
         every Unknown Claims, and (b) that they are releasing all claims of every kind or nature
         12
                For purposes of the Debtor Releases only in this Paragraph 41c., the Endgame Release
              Parties shall mean Endgame Releasing Co., LLC, Endgame Releasing Funding, LLC, Happy
              Pill Distribution, LLC and Happy Pill, LLC and each of their respective predecessors,
              successors, assigns, and representatives.
01:23960918.323
982581.1
          38173391.1                                      38
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18     Page 40 of 43



        whatsoever, known or unknown, matured or unmatured, suspected or unsuspected, and that arise
        under or relate to any intercreditor agreements, interparty agreements, or any other agreements
        entered into by and between any of the Endgame Release Parties, on the one hand, and the
        Debtor Releasing Parties and the Lender Release Parties, on the other hand, in connection with
        any loans, or prints and advertising financing agreements, or any other agreements related to the
        Endgame Pictures. Each, and in connection herewith, each of the Debtor Releasing Parties and
        the Lender Release Parties, on the one hand, and the Endgame Release Parties, on the other
        hand, expressly waives all rights under applicable law including, without limitation, Section
        1542 of the Civil Code of California, which provides as follows:

                          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
                          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
                          HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
                          IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY
                          AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

                  43.     49. The foregoing Paragraph 48[42] shall be effective only upon satisfaction of

        the Endgame Closing Conditions.

                  44.     50. Notwithstanding any other provision in this Order, non-Debtor licensees that

        are parties to executory contracts not being assumed shall maintain their rights pursuant to

        Section 365(n) of the Bankruptcy Code (if any), provided however that, except for payments that

        were already paid to Debtors prior to the Closing Date pursuant to the terms of such rejected

        contracts, any payments due and payable on account of the Exploitation of any of the Purchased

        Titles under any such rejected contracts, including royalty payments under Section 365(n)(2)(B)

        of the Bankruptcy Code, shall be deemed Purchased Assets and such payments shall be due and

        payable directly to the Buyer.

                  45.     51. The failure to include specifically any particular provision of the APA in this

        Order shall not diminish or impair the effectiveness of such provision, it being the intent of the

        Court that the APA be authorized and approved in its entirety.

                  46.     52. To the extent of any inconsistency between the provisions of this Order, the

        APA, and any documents executed in connection therewith, the provisions contained in the


01:23960918.323
982581.1 Order,the APA, and any documents executed in connection therewith shall govern, in that order.
        39173391.1                                  39
                        Case 18-12012-LSS       Doc 479-1      Filed 12/19/18    Page 41 of 43



                  47.     53. Notwithstanding the provisions of Bankruptcy Rule 6004(g) and 6006(d), this

         Order shall be effective and enforceable immediately and shall not be stayed.

                  48.     54. This Court shall retain exclusive jurisdiction and power to, among other

         things, interpret, implement, and enforce the terms and provisions of this Order, the Sale

         Transaction, and the APA, all amendments thereto and any waivers and consents thereunder, and

         each of the agreements executed in connection therewith and the transactions contemplated

         thereby; provided, however, the Court shall not retain jurisdiction regarding the Resolved

         Acquisition Agreements.

         Dated: December ____, 2018
                Wilmington, Delaware


                                                    Laurie Selber Silverstein
                                                    United States Bankruptcy Judge




01:23960918.323
982581.1
          40173391.1                                      40
                    Case 18-12012-LSS   Doc 479-1    Filed 12/19/18   Page 42 of 43



                                           EXHIBIT A

                                               APA




01:23960918.323
982581.1



         173391.1
                    Case 18-12012-LSS   Doc 479-1   Filed 12/19/18   Page 43 of 43



                                           EXHIBIT B

                                           Cure Amounts




01:23960918.323
982581.1



         173391.1
